     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


FRED NEKOUEE,                         )
individually,                         )
                                      )
       Plaintiff,                     )
                                      )           CIVIL ACTION NO.
       v.                             )            2:18cv132-MHT
                                      )                 (WO)
SCFRC-HW-G, LLC,                      )
                                      )
       Defendant.                     )

                                   OPINION

       On February 26, 2018, plaintiff filed a complaint

for declaratory and injunctive relief under Title III

of    the   Americans       with     Disabilities        Act,       42    U.S.C.

§ 12181 et seq., in which he names SCFRC-HW-G, LLC, as

the    only   defendant.           See     Complaint      (doc.          no.   1).

Pursuant      to    Federal    Rule       of    Civil    Procedure         4(m),

plaintiff was required to serve the defendant within 90

days    after      the   complaint        was    filed.       The    time      for

plaintiff     to    serve     this    defendant         has    expired,        and

plaintiff has taken no action with respect to this case

since the filing of the complaint in February 2018.
      Rule 4(m) provides: “If a defendant is not served

within       90    days       after    the       complaint      is    filed,        the

court--on motion or on its                       own after notice to the

plaintiff--must           dismiss       the      action    without        prejudice

against that defendant or order that service be made

within       a    specified       time.”           Fed.    R.    Civ.      P    4(m).

However, “[i]f the plaintiff shows good cause for the

failure, the court must extend the time for service for

an appropriate period.”                Id.

      On January 3, 2019, the United States Magistrate

Judge    entered         an    order        directing     plaintiff        to       show

cause    as       to   why     this    case      should    not       be   dismissed

without prejudice due to plaintiff’s failure to comply

with Federal Rule of Civil Procedure 4(m).                                See Order

to    Show       Cause    (doc.       no.    4).     The     response          to   the

court’s show-cause order was due January 11, 2019. See

id.     To date, plaintiff has failed to respond.

      Plaintiff has not sought additional time to effect

service, nor has he shown any cause, good or otherwise,


                                             2
to excuse his failure to timely serve defendant.   From

the limited facts before the court, the court finds

plaintiff’s failure to serve the defendant timely is

not supported by good cause.   The court concludes that

dismissal of this action is warranted, albeit without

prejudice.

    An appropriate order will be entered.

    DONE, this the 26th day of March, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE




                           3
